Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Supplemental Amendment filed April 12, 2021 should be entered.
Election/Restrictions
Claims 1-16 (as well as claims 41 and 42) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 28, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Allowable Subject Matter
Claims 1-35, 41, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to make/use a polyimide/polyamic acid polymer comprising a diamine of Structure (IIa) (claim 1) or the second diamine to be selected from in claims 41 and 42. The closest prior art Malik (U.S. 2014/0343199) and/or Malik (U.S. 2015/0219990) teach polyimide polymers having a biphenyl diamine with a –C(=CH2)- or –CH=CH- linking group. Closest prior art Sawada (U.S. 2018/0311622) teaches a polyamic acid polymer having a biphenyl diamine with a –C(CH3)2-CH=C(CH3)- or –C(CH3)2-CH2-C(=CH2)- linking group. Closest prior art Khune (A Thermal and Electrical Behavior of Polyimide Films) teaches a polyimide polymer having a biphenyl diamine with a –CH-(CH=CH-CH3)- linking group, see [p 260].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722